DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pattern on the surface of the roller (claims 39 and 44) must be shown or the feature(s) canceled from the claim(s).  Claim 44 requires the pattern having a design and/or a text, which is/are also not shown in the drawings.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.

Claim 39 requires: “a pattern on the surface of the roller, said pattern configured to adjust a coefficient of kinetic friction, durability and color.”
Similarly, claim 44 requires: “allowing the roller to further comprise to comprise a pattern on the surface of the roller, used to adjust a coefficient of kinetic friction, durability, color, and/or to comprise a design and/or a text.”
These claims are directed to a functional quality of the roller without setting forth any means or structure for enabling the function.  These unlimited functional claim limitations extend to all means or methods of resolving a problem and are not adequately supported by the written description or commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.  The invention is described in terms of a method of making and/or its function, and lacks written descriptive support because there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. Applicant has described functions in these claims and specification, without any structure which would facilitate the carrying out of these functions.  For example, how are the coefficient of friction, durability, and color adjusted? Is there a device responsible for this adjustment? Is there an interchangeable part that facilitates the claimed adjustment?  Because the patent specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, the claims are found to not satisfy the written description requirement. The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30, 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites: “a layer being formed of the first material and a core  having a second material.” Claim 25, from which claim 28 depends, requires “an outer section being formed of a first material”.  It is unclear whether or not the outer section (claim 25) is the same structural element as the layer (claim 28).  To yield definiteness, Applicant is reminded to refer to structural elements with consistent terminology within the claims. 

Claim 30 recites: “the circumferential surface of the roller comprising two truncated right circular cones connected together on the smaller diameter faces”. There is insufficient antecedent basis for the smaller diameter faces.

Claim 39 recites: “a pattern on the surface of the roller, said pattern configured to adjust a coefficient of kinetic friction, durability and color”. There is insufficient antecedent basis for “the surface of the roller”. Is the surface part of the claimed outer section? In what way is the pattern configured to adjust these properties? What specifically is the pattern?  Due to the lack of sufficient disclosure with regard to the pattern, the claimed pattern is not understood and indefinite as the metes and bounds of the pattern are indeterminable.  Claim 44 is indefinite for the same reasons. 

 Claim 40 recites: A skating device comprising two or more rollers according to claim 25, and further comprising a chassis and a support for fixing to a boot. The claimed support is not understood. Applicant’s Fig. 3 shows chassis 5 fixed to a boot, but it is not clear which structure is the claimed support. Applicant’s specification does not appear to provide any clarifying description regarding the claimed support. What is the support and in what way is it fixed to the boot?

Claim 41 recites: a “method for manufacturing a roller for a skating device particularly according to claim 25, allowing a minimum weight of the roller to be 30 g, and a maximum weight to be 60 g. The use of the word “particularly” renders indefiniteness, as it is unclear whether the claim positively refers to and depends from claim 25.  

Further regarding claim 41, the claim is directed to a method of manufacturing a roller, however no manufacturing steps appear to be presented. What is meant by “allowing”? Is there minimum weight of the roller to be 30 g, and a maximum weight to be 60 g?  Claims 42-44 also include “allowing” steps. These claims are found to be similarly indefinite, as the metes and bounds of “allowing” are not understood. 

Claim 43 recites: “allowing the roller to rotate using a rotational axis, wherein, the rotational axis is arranged to pass centrally through the roller, and is configured to be connected to the roller by using a bearing or a sliding surface and adapted to allow the roller to transfer an angular momentum from a ball to a chassis.”  The claimed axis renders indefiniteness, as it appears Applicant may have intended to refer to an axle, instead of an axis. Typically, and axis is a reference line without any actual physical structure (so an axis wouldn’t be able to connect to the roller as claimed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-29, 31-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand (US 4,076,263) in view of Sonelastic (see the materials described in the table at https://www.sonelastic.com/en/fundamentals/tables-of-materials-properties/polymers.html).

claim 25, Rand teaches: a roller (26) for a skating device (10) comprising an outer section (34, 36, 38, 40, 42) being formed of a first material (Rand suggests the outer section may be made from nylon and/or other various materials in column 3, lines 26-29).  Relevant elements are best shown by Rand in Fig. 4 
Although Rand describes various materials, Rand is silent to specific material properties of the outer section. Specifically, Rand fails to specify: wherein the first material comprises an elastic modulus in a range of E = 1 GPa to E = 10 GPa.  Sonelastic describes various materials (see, for example, Nylon 6.6 and PVC) having a modulus of elasticity in a range of E = 1 GPa to E = 10 GPa. See the chart, which is reproduced below for convenience: 

    PNG
    media_image1.png
    720
    696
    media_image1.png
    Greyscale


Additionally/alternatively, a variety of well-known materials have a modulus of elasticity which fall within the claimed range (as supported at least in the chart from Sonelastic).  Those having ordinary skill in the art would find it obvious to provide the first material with an elastic modulus in a range of E = 1 GPa to E = 10 GPa, as described in the claim as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 26, the combination further teaches: wherein the first material comprises the elastic modulus in a range E = 2 GPa to E = 5 GPa. The materials described by Sonelastic (see, for example, Nylon 6.6 and PVC) have a modulus of elasticity in a range of E = 2 GPa to E = 5 GPa. See the chart, above.  

Regarding claim 27, the combination further teaches: wherein the first material comprises the elastic modulus in a range E = 2.9 GPa to E = 3.1 GPa. The materials described by Sonelastic (see, for example, Nylon 6.6 and PVC) have a modulus of elasticity in a range of E = 2.9 GPa to E = 3.1 GPa. See the chart, above.  

claim 28, the combination further teaches: a layer (including at least element 38) being formed of the first material and a core having a second material (see sleeve elements 44, 46). Relevant elements are best shown by Rand in Fig. 4. 

Regarding claim 29, the combination further teaches: a circumferential surface of the roller comprising a substantially concave shape, a cylindrical form, or an hourglass form. See Fig. 4 from Rand. 

Regarding claim 31, the combination further teaches: an angle a between an axis of the roller and the surface of the roller wherein a is in a range of a = 10 degrees to a = 25 degrees. See tangent line T1 in the annotated version of Fig. 4, below.

    PNG
    media_image2.png
    854
    836
    media_image2.png
    Greyscale
 
claim 32, the combination further teaches: a second angle R further bending the surface of the roller. See the angle of tangent line T2 in the annotated version of Fig. 4, above. 

Regarding claim 33, the combination further teaches: wherein a Poisson's ratio of the roller is in a range of p = 0.30 to p = 0.45. See the chart from Sonelastic, above.  

Regarding claims 34 and 35, the combination is silent to the weight of the roller. Accordingly, the combination fails to specify: “wherein a weight of the roller is in a range of 20 g to 100g” or “wherein the weight of the roller is in a range of 47 g to 53g”.  However, it is noted that the roller weight is dependent on material density and volume (the volume being dependent on size/shape of the roller). Those having ordinary skill in the art would find it obvious to provide the weight of the roller is in a range of 20-100 g (as described by claim 34) and/or 47 g to 53 g (as described by claim 35), as an obvious design choice, yielding the same predictable results, since such a modification would yield a mere change in shape, size, and/or material of the roller.  To provide a roller with such a weight is desirable, as it is sufficiently lightweight that a skater would not perceive the weight of the rollers to be inhibitive or bulky. 
The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416. A change in shape is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

claim 36, the combination further teaches: wherein an outer diameter of the roller is in a range of 2 cm to 4 cm. See Fig. 3, 4 and column 2, lines 16-18, where the diameter of the balls are described.  The balls share approximately the same dimension as the outer diameter of the roller, yielding the claimed range. 

Regarding claim 37, the combination further teaches: a section having a concave shape and is adapted to provide contact with a ball at one point, at one contacting surface or at an elliptical surface. See Fig. 4 from Rand. 

Regarding claim 38, the combination further teaches: the roller is adapted to rotate using an axle (32), which is arranged to pass centrally through the roller, further the axle is configured to be connected to the roller using a bearing (44, 46) or a sliding surface and allow the roller to transfer an angular momentum from a ball to a chassis (20). See Fig. 4 from Rand. 

Regarding claim 39, the combination further teaches: a pattern on the surface of the roller, said pattern configured to adjust a coefficient of kinetic friction, durability and color. See Fig. 4 from Rand. 

Regarding claim 40, the combination further teaches: a skating device comprising two or more rollers (see rollers 26 and 28 in Fig. 3 from Rand) according to claim 25, and further comprising a chassis (12) and a support (32) for fixing to a boot (14). See Fig. 1 from Rand. 

claim 41, the combination is silent to the weight of the roller. Accordingly, the combination fails to teach: “a method for manufacturing a roller for a skating device particularly according to claim 25, allowing a minimum weight of the roller to be 30 g, and a maximum weight to be 60 g.”  However, it is noted that the roller weight is dependent on material density and volume (the volume being dependent on size/shape of the roller). Those having ordinary skill in the art would find it obvious to provide the weight of the roller is in a range of 30-60 g, as an obvious design choice, yielding the same predictable results, since such a modification would yield a mere change in shape, size, and/or material of the roller.  To provide a roller with such a weight is desirable, as it is sufficiently lightweight that a skater would not perceive the weight of the rollers to be inhibitive or bulky. 
The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416. A change in shape is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 42, the combination further teaches: allowing the roller to comprise a section which is concave shape and is adapted to provide contact with a ball at one point or contacting surface, or at an elliptical surface. See Fig. 4 from Rand. 

Regarding claim 43, the combination further teaches: allowing the roller to rotate using a rotational axis (32), wherein, the rotational axis is arranged to pass centrally through the roller, and is configured to be connected to the roller by using a bearing (44, 46) or a sliding surface and 

Regarding claim 44, the combination further teaches: allowing the roller to further comprise to comprise a pattern on the surface of the roller, used to adjust a coefficient of kinetic friction, durability, color, and/or to comprise a design and/or a text. See Fig. 4 from Rand.

Claims 25, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakx (US 6,491,308) in view of Sonelastic (see the materials described in the table at https://www.sonelastic.com/en/fundamentals/tables-of-materials-properties/polymers.html).

Regarding claim 25, Bakx teaches: a roller (36) for a skating device comprising an outer section (38) being formed of a first material.  Relevant elements are best shown by Bakx in Fig. 9. 
Bakx is silent to specific material properties of the outer section. Specifically, Bakx fails to specify: wherein the first material comprises an elastic modulus in a range of E = 1 GPa to E = 10 GPa.  Sonelastic describes various materials (see, for example, Nylon 6.6 and PVC) having a modulus of elasticity in a range of E = 1 GPa to E = 10 GPa. See the chart, above. 
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the outer section from Bakx made from any of the materials described in the chart by Sonelastic; the motivation being: all of these are known materials having good durability and other desirable characteristics. 


Regarding claim 29, the combination further teaches: a circumferential surface of the roller comprising a substantially concave shape, a cylindrical form, or an hourglass form. See Fig. 9 from Bakx. 

Regarding claim 30, the combination further teaches: the circumferential surface of the roller comprising two truncated right circular cones connected together on the smaller diameter faces. In Fig. 9 from Bakx, a pair of smaller diameter faces of two truncated right circular cones are connected by element 37. See also the shapes of rollers in Figs. 3, 6-8 from Bakx. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional cited art relates to rollers and skates having rollers which are relevant to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618